                                                                          IN CLERK'S OFFICE
                                                                      US DISTRICT COURT E.D.N.Y,

                                                                      ★ MAY IS 2019 ★
 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                          BROOKLYN OFFICE
                          ——                     X
CHARMANE SMITH,

                       Plaintiff,                             MEMORANDUM & ORDER
                                                              19-CV-2607(AMD)(LB)
        -against-

INGENICO GROUP,

                       Defendant.
                                                 X
ANN M.DONNELLY,United States District Judge:

        The pro se plaintiff, a resident of Tennessee, brings this action against Ingenico Group,

incorporated in Delaware, alleging claims under the Consumer Protection Act, 18 U.S.C. § 2520,

and for product liability. (ECF No. 1.) The plaintiff also filed a "motion for summary

judgment." (ECF No. 3.) The plaintiffs request to proceed informa pauperis pursuant to 28

U.S.C. § 1915(ECF No. 2)is granted solely for the purposes of this order. The plaintiffs

complaint is dismissed for failure to state a claim for relief under 28 U.S.C. § 1915(e)(2)(B)(ii),

and the plaintiffs motion for summary judgment is denied as moot.

                                         BACKGROUND


        The plaintiff alleges that defendant Ingenico Group's "payment processing equipment

and software" enabled the "tracking, manipulation, alteration, interference with, and/or potential

cloning of personal information, availability/accessibility, spending limits, pricing, and sales

discounts (covert, unauthorized, and/or denial of the benefit) through point-of-sale transactions."

(ECF No. 1 at 1-2.) The plaintiff brings claims of"wire, oral, and electronic interception" under

the Consumer Protection Act, 18 U.S.C. § 2520, and "product liability;" she seeks $5 million in

damages. (Id. at 2.)
                                   STANDARD OF REVIEW


        At the pleadings stage, a court must assume the truth of"all well-pleaded, nonconclusory

factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum Co.,621 F.3d 111,123

(2d Cir. 2010){citmgAshcroft v. Iqbal, 556 U.S. 662,678-79(2009)). When a plaintiff is

proceeding pro se, the court must read her complaint liberally and interpret it to raise the

strongest arguments it suggests. Erickson v. Pardus,551 U.S. 89,94(2007). However,a

complaint must plead enough facts to "state a claim to relief that is plausible on its face." Bell

Atl Corp. V. Twombly,550 U.S. 544, 570(2007). "A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678 (citation omitted). While

"detailed factual allegations" are not required,"[a] pleading that offers iabels and conclusions'

or *a formulaic recitation ofthe elements of a cause of action will not do.'" Id. (quoting

Twombly,550 U.S. at 555). Similarly, a complaint is insufficient to state a claim "ifit tenders

'naked assertion[s]' devoid of'further factual enhancement.'" Id. (quoting Twombly,550 U.S. at

557).

        Under 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss an informa pauperis

action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

An action "is fnvolous when either:(1)the factual contentions are clearly baseless, such as when

allegations are the product of delusion or fantasy; or(2)the claim is based on an indisputably

meritless legal theory." Livingston v. Adirondack Beverage Co., 141 F.3d 434,437(2d Cir.

1998)(internal quotation marks and citation omitted).
                                               DISCUSSION


         The complaint does not withstand even the most liberal standard ofreview, and must be

 dismissed. It includes a one-sentence "statement offacts," which is a list ofclaims without any

factual allegations about how the defendant wronged her, or whether she was injured.

 Accordingly,the complaint is dismissed for failure to state a claim. 28 U.S.C. § 1915(e)(2)(B).

          While pro se plaintiffs are ordinarily granted leave to amend "at least once when a

 liberal reading ofthe complaint gives any indication that a valid claim might be stated," Chavis

 V. Chappius,618 F.3d 162,170(2d Cir. 2010), leave to amend "may properly be denied ifthe

amendment would be futile," Grullon v. City ofNew Haven,720 F.3d 133,140(2d Cir. 2013).

The plaintiff lists state and federal laws, but asserts no facts that suggest a valid claim. Even if

she had stated a claim, there are no facts demonstrating that any ofthe events about which she

complains occurred in this district.

         The plaintiff has an extensive litigation history; she has filed over 200 cases in federal

district and appellate courts.' She has filed another equally fnvolous complaint in this Court—

Smith V. Qosmedix, No. 19-CV-2608(E.D.N.Y. May 1, 2019)—^and is the subject of filing

injunctions in the following courts:

        • Smith V. United States, No. 01-CV-450-Y(N.D. Tex. May 30,2001)(enjoining the
          plaintiff from filing cases in the Northern District of Texas without prior judicial
          permission);

        • Smith V. Dell, Inc., No.06-2496-BW,2007 WL 3232037(W.D. Tenn. Oct. 31,2007)
             (enjoining the plaintiff from filing actions informa pauperis);

        • Smith V. Spitzer, 531 F. Supp. 2d 360(N.D.N.Y. 2008)(enjoining the plaintifffrom
          filing actions in the Northern District ofNew York without obtaining counsel or prior
          court approval);



' See Federal Judiciary's Public Access to Court Electronic Records("PACER")Service, https://pcl.uscourts.gov
(last visited May 8,2019).
       • Smith V. Chase Bank,No. n-CV-2270(S.D.N.Y. Dec. 2, 2016)(enjoining the
         plaintiff from filing any future informa pauperis action in the Southern District of
         New York without first obtaining court permission).

       This Court will not tolerate frivolous, repetitive, and vexatious litigation. The plaintiff

may be subject to a filing injunction in this Court if she continues to file similar actions. Lau v.

Meddaugh, 229 F.3d 121, 123(2d Cir. 2000)(per curiam); see also Iwachiw v. N.Y. State Dep't

ofMotor Vehicles, 396 F.3d 525, 538(2d Cir. 2005)(per curiam).

                                          CONCLUSION


       Accordingly,the complaint, filed informa pauperis, is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B), and the plaintiffs motion for summary judgment is denied as moot. I certify

pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this Order would not be taken in good

faith, and therefore, informa pauperis status is denied for the purpose of any appeal. Coppedge

V. United States, 369 U.S. 438,444-45(1962). The Clerk of Court is respectfully directed to

enterjudgment and close this action.




SO ORDERED.




                                                 s/Ann M. Donnelly
                                              Ann M. Donnelly
                                              United States District Judge
Dated: Brooklyn, New York
       May 15,2019
